Citation Nr: 0013929	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-37 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
application to reopen a claim of service connection for PTSD.  
This case was previously before the Board in December 1997 at 
which time the Board found new and material evidence had been 
presente dto reopen the veteran's claim for service 
connection for PTSD and remanded the matter of service 
connection to the RO for additional development.


FINDING OF FACT

The medical evidence establishes that the veteran does not 
have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's period of active duty with the United States 
Army included a one year tour in Vietnam.  His military 
occupational specialty was that of a helicopter repairman, 
and while in Vietnam he was assigned to the 150th 
Transportation Detachment and the 175th Assault Helicopter 
Company.  He was not awarded any decorations evincing combat.

The veteran's service medical records show that he had a 
normal clinical psychiatric evaluation at his pre-enlistment 
examination in December 1966.  They also show that he was 
seen in the emergency room of an army hospital in July 1970 
due to a nervous problem and was admitted with a diagnosis of 
situational anxiety.  

The veteran was found to be qualified for separation from 
service at an examination in July 1970.  Findings at that 
time included a normal psychiatric clinical evaluation.

A service Clinical Record Cover Sheet dated in August 1970 
shows that the veteran had been hospitalized for five days 
for situational reaction with depression occurring in the 
line of duty.

At a VA examination in May 1972 the veteran was found to have 
a normal psychiatric evaluation.

In June 1972 the veteran was hospitalized at a private 
facility for seven days following an automobile accident 
which he reported occurred when he fell asleep at the wheel.  
He was transferred to a VA medical facility where he was 
diagnosed as having various fractures.  Results of a 
psychiatric consultation performed at that time revealed that 
the veteran had habitual excessive drinking habits and drug 
dependence, and that he was a passive-aggressive personality 
with depressive features.  The psychiatric examiner 
recommended that the veteran attend a Vietnam Program.

In September 1977 the veteran was hospitalized at a VA 
medical facility for 12 days for alcohol and drug abuse.  He 
was noted to have had three prior admissions since 1972 and 
was diagnosed as having episodic excessive drinking and drug 
dependence.

An October 1977 VA treatment record reflects the veteran's 
report of having done well since his hospital discharge, but 
of experiencing continuing periodic anxiety and depressed 
feelings.  A December 1977 VA treatment record contains the 
veteran's report that he was continuing to work, and was also 
continuing the occasional use of alcohol and marijuana.

In February 1978 the veteran filed a claim for service 
connection for a nervous condition. 

A February 1978 VA treatment record shows that the veteran 
complained of occasional, but infrequent nervousness and 
insomnia.

In March 1978 the RO received a statement from a relative of 
the veteran stating that the veteran's mental condition 
changed after he returned from the war in that he seemed like 
a different person complaining of problems with nerves.

An August 1988 VA consultation report contains a diagnosis of 
inadequate personality with schizoid features.

In April 1989 the veteran was readmitted to a VA medical 
facility for 50 days with complaints of depression, secondary 
to pressure at work and an inability to get along with his 
foreman.  He was diagnosed as having adjustment disorder of 
adulthood with depressed mood and dysthymia, alcohol abuse 
and dependence, and mixed personality disorder.

A VA clinical record dated in May 1989 contains diagnoses of 
adjustment disorder and dysthymic mood disorder, and alcohol 
abuse and dependence.

In July 1989 the veteran was admitted to a VA medical 
facility after taking an overdose of medication.  He was 
diagnosed as having alcohol dependence, continuous with 
rehabilitation, overdose of medication for suicidal purposes, 
adjustment disorder of adulthood with depressed mood and 
dysthymia, and mixed personality disorder by history.

The veteran's private physician, John M. Blount, III, M.D., 
stated in a September 1989 letter that the veteran had been 
prescribed medication in 1988 for insomnia, adjustment 
reaction for depression and depression.

In February 1991 the Board denied the veteran's application 
to reopen a claim for service connection for an acquired 
psychiatric disorder.

VA records show that in May 1992 the veteran began attending 
"PCT" group counseling sessions.  

In July 1992 the veteran filed a claim for service connection 
for PTSD.  He said that the first episode of PTSD that 
occurred was in service in 1970.

An August 1992 Vietnam group counseling record shows that the 
veteran became visibly upset when a group member went into 
detail regarding his combat exposure and wounds.  The veteran 
was noted to have left the group abruptly appearing pale and 
anxious.  The veteran was then noted to have returned 
appropriately 20 to 30 minutes later telling the group that 
because he had not engaged in direct combat he felt possibly 
out of place and unaccepted among the combat veterans.  The 
record further shows that he seemed relieved by the group's 
acceptance of him and continued to "defend" his position as 
a legitimate Vietnam veteran with combat-related stress 
problems.  

In September 1992 the RO received a statement from the 
veteran regarding his alleged stressors.  The veteran said 
that his first traumatic experience in Vietnam occurred in 
July or August when two men working as civilians were killed 
in their room in a rocket attack.  He said that his base got 
rocket and/or mortar attacks every month.  He said that one 
night during a mortar attack shrapnel landed all around him 
and killed a guy in the next company.  He said that one night 
he was taken to the front line base perimeter and was left 
there alone in the dark for four hours and that a UH-1 Cobra 
unloaded his rockets on an enemy position close by which 
scared him.  He said that he highly respected the head crew 
chief on his attack helicopter crew who had taken the place 
of another guy on a helicopter mission and was shot down.  He 
said that that one guy who he attended aviator school with 
walked into a rotor blade, and the company electronic 
technician got his hand blown off by a portable rocket 
launcher while on guard duty.  He said that he performed his 
job as a helicopter repairman with great mental and physical 
stress, knowing that his work could help save lives.

At a VA neuropsychiatric examination in September 1992, the 
veteran said that he had had a lot of anxiety since 1968 and 
had been hospitalized in service for anxiety and depression.  
He also said that he was attending a PTSD VA day treatment 
program that was helping him.  He was diagnosed as having 
mixed personality disorder.  The examiner stated that the 
veteran was to receive psychological testing to ascertain the 
true nature and extent of his complaints.  He later diagnosed 
the veteran as having a mixed personality disorder.  

In September 1992 the veteran underwent a psychological 
evaluation at a VA medical facility.  At the evaluation the 
veteran reported that he had been hospitalized for a 
"psychiatric disturbance" while serving stateside in 
service and that this occurred after his tour in Vietnam.  
The examiner reported that the hospitalization had coincided 
with a disruption of the veteran's marital relationship.  The 
veteran reported that his last full time job came to an end 
in 1987 because of a problem that he had controlling his 
emotions.  In regard to stressors, the veteran said that two 
friends had been killed in a rocket attack on the same day 
that he met them.  He also said that the crew riding in a 
helicopter that he had worked on were shot down.  He said 
that his base came under mortar or rocket attacks about seven 
times while he was there and that there were two ground 
attacks.  The examiner stated that "[e]xcept for the 
theatrical sigh at the beginning of his account of his 
Vietnam experiences, [the veteran] told all the rest without 
sign of emotional disturbance, until he was asked which was 
the worst of the episodes for him."  The examiner said that 
the veteran was then briefly in tears stating that he had 
never fully recovered from his experiences.  The examiner 
stated that he had reviewed two previous psychological 
evaluations and that neither evaluation disclosed the 
presence of PTSD.  He said that based on his review of the 
veteran's claims file, current interview responses, and 
performance in psychological evaluations with VA 
psychologists in 1988 and 1992, the evidence was consistent 
in depicting the veteran as an individual with a variety of 
psychological and behavioral difficulties, but without PTSD.  
He diagnosed the veteran as having a primary diagnosis of 
personality disorder in addition to polysubstance dependence 
and dysthymia by history, and adjustment disorder with mixed 
emotional features.

An October 1992 group counseling record notes that there were 
still no signs of "PTSS".  A November 1992 group counseling 
record notes that the veteran had some difficulty joining the 
group "in their discussion of witnessing atrocities as 
[veteran] was not in direct combat situation, though [he had] 
been fired on."  

In a February 1993 rating decision, the RO denied the 
veteran's claim for service connection for PTSD and advised 
the veteran accordingly.

A May 1993 VA Incentive Therapy Note contains diagnoses of 
adjustment disorder of adulthood with depressed mood and 
dysthymia, alcohol dependence, continuous, and mixed 
personality disorder by history.

In July 1993 the veteran underwent a private psychological 
evaluation at the recommendation of his lawyer in regard to a 
disability determination.  The examiner stated that he had 
reviewed VA progress notes, a psychological evaluation report 
dated in September 1992 and a psychiatric evaluation report 
dated in November 1992.   He also stated that the veteran 
"tried to characterize his stay in Vietnam as extremely 
traumatic" and "[h]e talked about being frightened while on 
sentry duty".  He relayed the veteran's implication that he 
had been planted as a target to draw out enemy fire when he 
had been flown by helicopter somewhere off base for several 
hours for unknown reasons.  The examiner further relayed the 
veteran's report that his base had been attacked several 
times and that there was a constant threat and danger at the 
base.  The examiner said that he "agreed with previous 
clinicians that [the veteran] did not suffer from post-
traumatic stress syndrome, although he seem[ed] to be trying 
to make a case for this problem."

In August 1993 the veteran was hospitalized due to an 
accidental overdose of medication.  While hospitalized he 
complained of anxiety and nervousness which he believed was 
coming from his PTSD.  An August 1993 hospital treatment plan 
contains a diagnosis of substance abuse and dependence, 
dysthymia and dream anxiety secondary to PTSD.  The hospital 
discharge summary contains diagnoses of polysubstance abuse 
and dependence, accidental overdose of medication and history 
of post-traumatic stress disorder with dysthymia and dream 
anxiety disorder.

On file is an August 1993 decision by the Social Security 
Administration (SSA) finding that the veteran had met the 
insured status requirements of the SSA act as of April 1989 
due to severe impairments of depression, anxiety, personality 
problems and a history of alcohol and drug abuse, in 
remission.  It is further noted that these impairments 
prevented the veteran from engaging in any form of 
substantial gainful activity on a sustained basis.  A 
September 1993 Disability Determination and Transmittal form 
from SSA contains a primary diagnosis of affective disorders 
and a secondary diagnosis of personality disorders.

A November 1993 VA individual therapy record contains the 
veteran's report that he never saw people killed and had been 
"[at] an airbase/helicopters, all or mainly,- saw the body 
bags, etc. - tried to make some sense out of Vn. - & then the 
shock of how received upon back in State."  

A February 1994 VA progress note shows that the veteran was 
accepted by the mental health clinic and was discharged from 
the "PCT" clinic since the mental health clinic was more 
appropriate.

In an August 1994 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for PTSD.

In February 1995 the veteran was seen in a VA triage unit for 
suicidal ideation.  He was diagnosed as having anxiety and 
questionable PTSD.

A March 1995 addiction therapy note states that the veteran 
discussed Vietnam issues constantly during the session and 
reported an increase in his dreams.

At a VA addiction therapy session in March 1995, the veteran 
said that it was hard to stay sober because of the dreams he 
had about Vietnam.  He also said that he was very bitter 
about the way he had been treated in Vietnam and he grieved 
for his dead buddies.

A medical record dated in March 1995 shows that VA 
reluctantly accepted the veteran's resignation from an 
Incentive Therapy Program.  The note contains diagnoses of 
substance abuse and dependence and dysthymia secondary to 
PTSD.

At a hearing at the RO in June 1995, the veteran testified 
that he lost several friends in Vietnam but could not 
remember their names.  He said that two of these friends were 
working in a civilian capacity.  He said that his base came 
under rocket attack every night and sometimes the rockets 
landed so close to him that when he hit the ground shrapnel 
fell on him.  He said that he self-medicated himself 
throughout the years and finally broke down in 1988.  He said 
that in 1988 everything he had been holding back over the 
years just came over him and he began having flashbacks.  He 
said that he believed that his problems with drugs and 
alcohol were the result of PTSD.

A June 1995 VA addiction therapy note contains the veteran's 
report of how alcohol could enhance his PTSD symptoms.  

Private medical records dated in March 1997 show problems 
that include suicidal ideation, depressed mood, anxiety 
attacks and history of substance abuse.  They also contain a 
DSM-IV diagnosis of PTSD.

In March 1997 the veteran presented to a VA medical facility 
requesting a refill on a prescription to "help slow thoughts 
coming into [his] mind".  He was diagnosed as having PTSD by 
history.

At a hearing before an Acting Member of the Board at the RO 
in July 1997, the veteran testified that he had been in good 
health prior to service and during basic training and that it 
wasn't until approximately four months after arriving in 
Vietnam that his mental problems began.  He said that in 
Vietnam two friends that he had just met were blown up by a 
rocket and that he "had some door gunners that got killed".  
He said that he couldn't remember names and that the Army did 
a good job of covering it up.  He said that he had a nervous 
breakdown in 1970.  He said that he was hospitalized at Rowan 
Memorial Hospital February 1997 and was diagnosed at that 
time as having PTSD.  

A July 1997 VA treatment record contains an impression of 
major depression with psychotic features and rule out PTSD.

In December 1997 the Board granted the veteran's application 
to reopen a claim for service connection for PTSD and 
remanded the matter of service connection to the RO for 
further development.

An October 1998 VA psychiatric note contains an impression of 
major depressive disorder with psychotic features and anxiety 
disorder NOS.  An November 1998 VA psychiatric note states 
that the veteran continued to have chronic dysthymia with 
anxiety. 

In October 1998 the United States Center for Research of Unit 
Records (USCRUR) responded to the RO's request for stressor 
verification by enclosing 1968 and 1969 unit histories 
submitted by the 175th Assault Helicopter Company (ASHC) 
showing that the 150th Transportation Detachment (Tran Det) 
had been attached to the 175th ASHC.  These records show Vinh 
Long as an area of operation and include a list of 
causalities sustained by the 175th ASHC in 1969.  The USCRUR 
also enclosed extracts from Operation Reports-Lessons Learned 
(OR-LL) involving the 150th Trans Det and the 175th ASHC.  
Additionally, the USCURUR provided extracts from the OR-LL 
submitted by the 2nd Signal Group documenting attacks in the 
area of Vinh Long during May and July 1968.

In February 1999 the veteran underwent a VA psychiatric 
examination by two psychiatrists to determine whether or not 
he has PTSD.  Both of the examiners stated that they had 
reviewed the veteran's claims file.  At the examination the 
veteran reported serving as helicopter mechanic in Vietnam 
and of having a close fried shot down as well as "other 
traumatic instances".  He said that he was receiving SSA 
benefits due to PTSD.  The veteran complained of having 
difficulty with his emotions for eight years.  He said that 
he "stay[ed] upset and angry" and had poor sleep.  The 
examiners diagnosed anxiety disorder, not otherwise 
specified, polysubstance abuse and dependence, in remission, 
and personality disorder, not otherwise specified. 

II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There are diagnoses of PTSD in the file as well as presumed-
to-be credible history of stressors as related by the 
veteran.  See King v. Brown, 5 Vet. App. 19 (1993); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).  In addition, VA has 
fulfilled its duty to assist the veteran in developing 
evidence pertinent to his claim.  § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflect the decision 
of the United States Court of Appeals for Veteran's Claims 
(formally known as the United States Court of Veterans 
Appeals) in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
changes to 38 C.F.R. § 3.304(f) were made effective the date 
of the Cohen decision and provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
64 Fed. Reg. 32,807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the Cohen decision itself, the Court, citing to 
§ 3.304(f), discussed the three requisite elements for 
eligibility for service connection for PTSD:  (1) a current, 
clear (i.e., unequivocal) medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. at 
138.

In regard to the inservice stressors, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).

With respect to the three elements necessary to establish 
service connection for PTSD, attention is directed to first 
element that there be a current, clear diagnosis of PTSD.  
Cohen at 138-140.  Although the claims file contains medical 
evidence replete with psychiatric diagnoses, only a few of 
these diagnoses include PTSD.  Moreover, those records 
reflecting a diagnosis of PTSD are somewhat equivocal and do 
not appear to be based on the veteran's complete history and 
review of his claims folder.  Such records include a VA 
treatment record in August 1993 containing a diagnosis of 
substance abuse and dependence, dysthymia and dream anxiety 
secondary to PTSD, a VA triage record containing a 
questionable diagnosis of PTSD, a VA treatment record in 
March 1995 containing a diagnosis of substance abuse and 
dependence and dysthymia secondary to PTSD, and a March 1997 
private medical record containing a DSM-IV diagnosis of PTSD.  
In another March 1997 VA medical record, the veteran was 
diagnosed as having PTSD by history and a July 1997 VA 
treatment record contains an impression of rule out PTSD.  
What makes these records equivocal is that other than noting 
a diagnosis of PTSD, possible diagnosis of PTSD or history of 
PTSD, they do not otherwise reference this condition.  In 
other words, these records do not reflect any reported 
stressors, do not contain the basis of the PTSD diagnosis, 
and do not specify any PTSD symptomatology other than the 
veteran's report of Vietnam related nightmares.

In contrast, the claims file contains a number of medical 
opinions directly addressing the presence and etiology of 
PTSD based on an examination of the veteran and review of his 
record.  These opinions conclude that the veteran does not 
have PTSD.  One such opinion was proffered by a VA 
psychologist who evaluated the veteran in September 1992 and 
stated that based on his review of the veteran's claims file, 
current interview responses, and performance in psychological 
evaluations with VA psychologists in 1988 and 1992, the 
evidence was consistent in depicting the veteran as an 
individual with a variety of psychologist and behavioral 
difficulties, but without PTSD.  A similar opinion was given 
by a private psychologist in July 1993 who evaluated the 
veteran at the request of the veteran's attorney regarding a 
disability determination.  This psychologist stated that he 
"agreed with previous clinicians that [the veteran] did not 
suffer from post-traumatic stress syndrome, although he 
seem[ed] to be trying to make a case for this problem."  
Such evidence against a diagnosis of PTSD outweigh that which 
favors the diagnosis.  See Burger v. Brown, 5 Vet. App. 340 
(1993).

In regard to a disability determination, the veteran was 
found in 1993 to be disabled for SSA purposes, but his listed 
impairments do not include PTSD; rather, the veteran was 
found to be disabled due to depression, anxiety, personality 
problems and a history of alcohol and drug abuse in 
remission.  In addition to psychological evaluations, the 
veteran also underwent VA psychiatric examinations in 
September 1992 and February 1999.  Here again, the veteran 
was not diagnosed as having PTSD.  He was diagnosed as having 
a mixed personality disorder in 1992, and was diagnosed as 
having an anxiety disorder, not otherwise specified, 
polysubstance abuse and dependence, in remission, and 
personality disorder, not otherwise specified in 1999.  The 
1999 examiner and a concurring physician stated that they had 
reviewed the veteran's claims file. 

Based on the foregoing reasons, the evidence as a whole is 
against a diagnosis of PTSD, and an essential element for 
service connection for such a disability is lacking.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

